                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BOARD OF TRUSTEES OF THE                          Case No. 17-cv-06474-HSG
                                         LABORERS HEALTH AND WELFARE
                                   8     TRUST FUND FOR NORTHERN                           ORDER GRANTING MOTION FOR
                                         CALIFORNIA, et al.,                               ISSUANCE OF BENCH WARRANT
                                   9                                                       FOR THE ARREST OF JUAN
                                                        Plaintiffs,                        MANUEL LOZA
                                  10
                                                 v.                                        Re: Dkt. No. 45
                                  11
                                         JUAN MANUEL LOZA,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          Pending before the Court is Plaintiffs’ motion for the issuance of a bench warrant for the

                                  15   arrest of Defendant Juan Manuel Loza. See Dkt. No. 45. The Court finds this matter appropriate

                                  16   for disposition without oral argument and the matter is deemed submitted. See Civil L.R. 7-1(b).

                                  17   For the reasons discussed below, the Court GRANTS the motion and issues a bench warrant for

                                  18   Defendant’s arrest.

                                  19     I.   BACKGROUND
                                  20          Plaintiffs, trust funds organized under the Labor Management Relations Act of 1974, filed

                                  21   this action against Defendant in November 2017 for breaching a collective bargaining agreement.

                                  22   See Dkt. No. 1. Since that time, Defendant has consistently missed court-imposed deadlines and

                                  23   disobeyed court orders:

                                  24           On August 15, 2018, the Court entered a mandatory injunction requiring Defendant to

                                  25   submit to an audit of specified records of Loza & Sons Construction. See Dkt. No. 31. The Court

                                  26   directed Defendant’s immediate action. Id. at 2. However, Defendant failed to submit to the audit

                                  27   and provide the requisite documents. Consequently, on September 27, 2018, Plaintiffs filed a

                                  28   motion for an order to show cause why the Court should not hold Defendant in contempt and
                                   1   impose monetary sanctions against him. See Dkt. No. 38. Defendant did not explain why he was

                                   2   unable or unwilling to comply with the Court’s order. See Dkt. No. 40 at 2. The Court, therefore,

                                   3   granted Plaintiffs’ motion and ordered Defendant to appear in person before the Court on April 18,

                                   4   2019. Id. Defendant did not appear at the show cause hearing, and the Court subsequently

                                   5   sanctioned Defendant and ordered him to pay Plaintiffs $1,897.50 for the attorneys’ fees and costs

                                   6   that Plaintiffs incurred in preparing their motion. See Dkt. No. 43 at 2–3.

                                   7           On May 9, 2019, Plaintiffs filed the pending motion for the issuance of a bench warrant for

                                   8   Defendant’s arrest. See Dkt. No. 45. Plaintiffs explained that Defendant had still neither

                                   9   submitted to the audit, nor paid the monetary sanctions. See id. at 3; see also Dkt. No. 46 ¶ 2.

                                  10   Defendant’s opposition to the motion was due by May 23, 2019. Yet again, Defendant did not

                                  11   meet this deadline.

                                  12    II.    ANALYSIS
Northern District of California
 United States District Court




                                  13           To date, Defendant has not submitted all ordered documents and records for audit and has

                                  14   not paid Plaintiffs’ the $1,897.50 in monetary sanctions. Defendant has also not appeared or made

                                  15   any attempt to explain his failure to abide by the Court’s orders. Defendant’s contempt, see Dkt.

                                  16   No. 43, has thus continued for over a year.

                                  17           The Court “ha[s] the inherent power to enforce compliance with [its] lawful orders through

                                  18   civil contempt.” Shillitani v. United States, 384 U.S. 364, 370 (1966). This includes the “power

                                  19   to punish by fine or imprisonment, or both, at its discretion, such contempt of its authority, and

                                  20   none other, as . . . [d]isobedience or resistance to its lawful writ, process, order, rule, decree, or

                                  21   command.” 18 U.S.C. § 401(3) (emphasis added).

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                           2
                                   1   III.   CONCLUSION

                                   2          To compel compliance with the Court’s audit and sanction orders, the Court GRANTS

                                   3   Plaintiffs’ motion and ORDERS that a bench warrant for the arrest of Defendant Juan Manuel

                                   4   Loza be issued. The Clerk is DIRECTED to process the proposed warrant at Dkt. No. 47. The

                                   5   Court further ORDERS that Defendant shall be detained until this Court orders discharge from

                                   6   custody.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 9/4/2019

                                   9                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                  10                                                 United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
